Title: To Benjamin Franklin from John Wheelock, 17 July 1783
From: Wheelock, John
To: Franklin, Benjamin


          
            Sir,
            St James’ Street No. 40 London 17 July 1783
          
          I wrote to your Excellency from the Hague, requesting a letter to Dr Price, & the
            favor to be informed, whether any thing had appeared in the circle of your acquaintance
            conducive to the furtherance of the Object of my attention. But likely my letter has not reached you, as I
            have heard nothing since.
          I beg, Sir, the honor to be informed whether or no, in your opinion, any thing can be
            done to effect in any part of His Christian Majestys dominions— A compliance, so soon as
            you might think it convenient, would be very obliging, as we shall not stay long in this
            country, unless something should turn up more favorable to success than now appears.
          I am with the greatest respect, Sir, your Excellencys most obedient & very humble
            servant
          
            Jn Wheelock
          
          
          Addressed: His Excellency / Benjamin
            Franklin LLD / Minister plenipotentiary &c / Passey / near Paris
          Notation: Wheelock 17 July 1783.
        